K R A M E R L E V I N N A F T A L I S & F R A N K E LLLP Tonya M. Smith Associate Phone212-715-9373 Fax212-715-8321 tsmith@KRAMERLEVIN.com October 26, 2007 VIA EDGAR Ms. Pamela Howell Special Counsel United States Securities and Exchange Commission Division of Corporation Finance 450 Fifth Street, N.W. Washington, D.C. 20549 Re: Scientific Games Corporation Definitive 14A Filed April 30, 2007 File No. 000-13063 Dear Ms. Howell: Reference is made to the letter dated August 21, 2007 to Mr. A. Lorne Weil, Chief Executive Officer of Scientific Games Corporation (the “Company”), setting forth the comments of the staff of the Division of Corporation Finance (the “Staff”) of the United States Securities and Exchange Commission (the “Commission”) regarding the above-referenced Definitive 14A, filed with the Commission on April 30, 2007. In accordance with our conversations with the Staff, the Company will provide its response to the Staff on or about November 15, 2007. Should you have any questions regarding this letter, please do not hesitate to contact me at (212) 715-9373. Sincerely, /s/ Tonya M. Smith Tonya M. Smith cc:A. Lorne Weil Scientific Games Corporation 1177 AVENUE OF THE AMERICAS NEW YORK
